ING Life Insurance and Annuity Company and its Variable Annuity Account C ING express Variable ANNUITY Supplement Dated July 17, 2013 to the Contract Prospectus dated April 29, 2011, as amended This supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your Contract Prospectus for future reference. 1. Notice of and Important Information About an Upcoming Fund Liquidation The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING DFA Global Allocation Portfolio. On May 23, 2013, the Board of Trustees of ING Investors Trust approved a proposal to liquidate the ING DFA Global Allocation Portfolio (the “Portfolio”).
